205 P.3d 62 (2009)
227 Or. App. 279
In the Matter of W.W., aka J.W., aka J.D., Alleged to be a Mentally Ill Person.
STATE of Oregon, Respondent,
v.
W.W., aka J.W., aka J. D., Appellant.
070970206; A137082.
Court of Appeals of Oregon.
Submitted February 6, 2009.
Decided April 1, 2009.
Daniel J. Casey filed the brief for appellant.
John R. Kroger, Attorney General, Rolf C. Moan, Acting Solicitor General, and Denis M. Vannier, Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
In this civil commitment case, the trial court found that appellant suffers from a mental disorder and, because of that disorder, is unable to provide for his basic needs. On appeal, appellant contends that the record does not contain sufficient evidence to support the order of involuntary commitment. The state concedes the insufficiency of the evidence. On de novo review, we agree that the evidence is insufficient.
Reversed.